Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about May 27, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal mischief in the second degree, and placed him on probation for a period of one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The evidence warranted the inference that appellant damaged the car in question, as well as the inference that he intended the natural consequence of his acts (see Matter of Joshua E, 309 AD2d 1012 [2003]). Concur— Mazzarelli, J.E, Andrias, Friedman, Gonzalez and Catterson, JJ.